ON PETITION
ORDER
Leggett & Platt, Incorporated et al. (Leggett) submit a petition for a writ of mandamus to vacate the April 14, 2011 order of the United States District Court for the Central District of California denying Leggett’s motion to transfer and directing the district court to transfer the case to the United States District Court for the Western District of Missouri.
Upon consideration thereof,
It Is Ordered That:
Imaginal Systematic, LLC is directed to respond no later than June 1, 2011.